Exhibit 10.48
FORM OF
ASSUMPTION AND CONSENT TO ASSIGNMENT AGREEMENT
THIS AGREEMENT made the                      day of                     ,
20          
BETWEEN:
ABITIBI-CONSOLIDATED INC., a
corporation constituted under the laws of Canada
(the "Corporation")
– and –
ABITIBIBOWATER INC., a corporation
constituted under the laws of Delaware
(the "Assignee")
– and –
                                         , an individual residing in the
City of                     , in                     
(the "Executive")
RECITALS:

A.   The Corporation and the Executive have entered into a Severance
Compensation Agreement dated                     , 20                     (the
"Severance Agreement"), attached hereto as Schedule 1.

B.   Pursuant to Section 8 of the Severance Agreement, the Corporation undertook
to require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Corporation, by agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform the Severance Agreement
in the same manner and to the same extent that the Corporation would be required
to perform it if no such succession had taken place.

C.   The Corporation has entered into a definitive agreement with Bowater
Incorporated to combine in a all stock merger of equals (the "Transaction").

D.   In the context of the Transaction, the Corporation has requested and the
Assignee has agreed to be bound by the terms of the Severance Agreement, upon
and subject to the closing of the Transaction.

 



--------------------------------------------------------------------------------



 



E.   The effective date (the "Effective Date") for purposes of this Agreement
will be the date of closing of the Transaction.

     NOW THEREFORE in consideration of these premises and the mutual covenants
herein contained, the Corporation, the Assignee and the Executive hereby
covenant and agree as follows:
1. Assignment by the Corporation
     The Corporation hereby assigns and transfers to Assignee all covenants,
agreements, obligations and provisions to be performed, discharged or observed
by the Corporation under the Severance Agreement, as of the Effective Date.
2. Assignee's Obligations
     As of the Effective Date, Assignee covenants and agrees to be named party
to the Severance Agreement and to fully perform, discharge and observe all
covenants, agreements, obligations and provisions to be performed, discharged or
observed by the Corporation under the Severance Agreement, the whole to the same
extent and effect as if the Assignee had been an original party to the Severance
Agreement, in the place and stead of the Corporation.
3. Consent to Assignment by the Executive
     The Executive hereby consents to the assignment by the Corporation to the
Assignee and to the assumption by the Assignee of the Severance Agreement as
more fully described above.
4. Release of the Corporation's Obligations
     Upon the execution of this Assumption and Consent to Assignment Agreement,
the Corporation shall be released from all obligations under the Severance
Agreement.
5. Conditional Assignment, Assumption and Consent
     The assignment, assumption and consent as described in 3 are conditional
upon the completion of the Transaction. In the event that the Transaction is not
completed within 180 days of this Agreement, this Agreement shall be deemed null
and void and of no effect whatsoever.
6. Representations and Warranties
     Each of the Corporation and the Assignee represents and warrants to the
other that it has the capacity, right and power to execute this Agreement and to
perform the obligations resulting there from and that it has taken all necessary
action to authorize the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



7. Entire Agreement
     This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supercedes and replaces the terms of
any prior discussions, negotiations or agreements in this respect. No amendments
or waiver of this Agreement shall be binding unless executed in writing by both
parties hereto.
8. Choice of Law
     This Agreement shall be governed and interpreted in accordance with the
laws of the Province of Québec and the courts of the Province of Québec shall be
the sole and proper forum with respect to any suits brought with respect to this
Agreement. The present agreement has been drafted in English at the request of
the Executive. La présente entente à été rédigée en anglais a la demande de
l'employé.
9. Copy of Agreement
     The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Corporation and the Assignee.
     IN WITNESS WHEREOF the parties hereto have duly executed and delivered this
Agreement.

                          ABITIBI-CONSOLIDATED INC.    
 
               

      By:        

         
 
   

      By:        

         
 
   
 
                        ABITIBIBOWATER INC.      

      By:        

         
 
   

      By:        

         
 
   
 
                        THE EXECUTIVE    
 
               

      By:        
Witness:
               

 
 
 
 
 
 
   

 

--------------------------------------------------------------------------------

FORM OF
SEVERANCE COMPENSATION AGREEMENT

THIS AGREEMENT made the [*] day of [*],[*].

BETWEEN:

ABITIBI–CONSOLIDATED INC. , a company amalgamated under the laws of Canada (the
"Corporation")

– and –

[*] , an individual residing in [*] (the "Executive")

RECITALS:

A.  The Executive is a senior officer of the Corporation and is considered by
the Board of Directors of the Corporation to be a valued employee of the
Corporation and has acquired outstanding and special skills and abilities and an
extensive background in and knowledge of the Corporation's business and the
industry in which it is engaged.

B.  The Board of Directors recognizes that it is essential and in the best
interests of the Corporation and its shareholders that the Corporation retain
the continuing dedication of the Executive to his office and employment.

C.  The Board of Directors further believes that the past service of the
Executive to the Corporation requires that the Executive receive fair treatment,
in the event of a change in control of the Corporation.

D.  It is desirable to clarify the scope of the arrangements under this
Agreement.

NOW THEREFORE in consideration of these premises and the mutual covenants herein
contained and in consideration of the Executive continuing in office and in the
employment of the Corporation, the Corporation and the Executive hereby covenant
and agree as follows:


ARTICLE I.                    DEFINITIONS

In this Agreement,

(a)    "Agreement" means this agreement and all schedules attached to this
agreement, in each case as they may be restated, amended or supplemented from
time to time, and the expressions "hereof, "herein", "hereto", "hereunder",
"hereby", and similar expressions refer to this agreement and, unless otherwise
indicated, references to sections are to sections in this agreement;

(b)    "Annual Compensation" means the aggregate of (i) the annual base salary
of the Executive, payable by the Corporation as at the end of the month
immediately preceding the month in which the termination of employment hereunder
takes effect; and (ii) the greater of (A) the last bonus payment earned by the
Executive pursuant to the Key Executive Incentive Plan in the fiscal year
immediately preceding the termination of the Executive's employment hereunder;
or (B) an amount equal to the average of the bonus payments earned by the
Executive pursuant to the Key Executive Incentive Plan in the

--------------------------------------------------------------------------------

two fiscal years immediately preceding the termination of the Executive's
employment hereunder;

(c)     "Change of Control" means any of:

                  (i)      The acquisition, directly or indirectly and by any
means whatsoever, by any person, or by a group of persons acting jointly or in
concert, of that number of Voting Shares which is equal to or greater than 35%
of the total issued and outstanding Voting Shares immediately after such
acquisition unless another person or group of persons has previously acquired
and continues to hold a number of Voting Shares which represents a greater
percentage than the first-mentioned person or group of persons;           

                (ii)      The election or appointment by any holder of Voting
Shares, or by any group of holders of Voting Shares acting jointly or in
concert, of a number of members of the Board of Directors of the Corporation
equal to or greater than one third of the members of the Board of Directors
unless another holder or group of holders has previously elected or appointed a
greater number of members of the Board of Directors and re-elects such greater
number of members at the same time as the first-mentioned holder or group of
holders;

               (iii)      Any transaction or series of transactions, whether by
way of reconstruction, reorganization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise, whereby assets of the Corporation become
the property of any other person (other than a subsidiary of the Corporation) if
such assets which become the property of any other person have a fair market
value (net of the fair market value of any then existing liabilities of the
Corporation assumed by such other person as part of the same transaction) equal
to 50% or more of the Market Capitalization of the Corporation immediately
before such transaction; or          

                (iv)      The completion of any transaction or the first of a
series of transactions which would have the same or similar effect as any
transaction or series of transactions referred to in paragraphs (i), (ii) and
(iii) above;

(d)    "Disability" means the mental or physical state of the Executive such
that:                  

                (i)      The directors of the Corporation, other than the
Executive if he is a director, unanimously determine that the Executive has been
unable, due to illness, disease, mental or physical disability or similar cause,
to fulfill his obligations as an employee or officer of the Corporation either
for any consecutive 6 month period or for any period of 12 months (whether or
not consecutive) in any consecutive 24 month period; or

                (ii)      A court of competent jurisdiction has declared the
Executive to be mentally incompetent or incapable of managing his affairs;

(e)    "Good Reason" means:

--------------------------------------------------------------------------------

                  (i)      Without the express written consent of the Executive,
the assignment to the Executive of any duties materially inconsistent with his
positions, duties and responsibilities with the Corporation immediately prior to
the date hereof or any removal of the Executive from, or any failure to re-elect
the Executive to, material positions, duties and responsibilities with the
Corporation, except in connection with the termination of the Executive's
employment for Just Cause, Disability or Retirement or as a result of the
Executive's death or by the Executive other than for Good Reason;              

                (ii)      A reduction by the Corporation in the Executive's
salary as in effect on the date hereof or as the same may be increased from time
to time;

               (iii)      The failure by the Corporation to continue in effect
any incentive or compensation plan, or any pension, life insurance, health and
accident or disability plan in which the Executive is participating at the date
hereof, (or plans providing the Executive with substantially similar benefits)
unless such plans have been replaced by new plans providing the Executive with
benefits that are as good as or better than the benefits provided in such plans,
or the taking of any action by the Company which would adversely affect the
Executive's participation in or materially reduce the Executive's benefits under
any of such plans or deprive the Executive of any material fringe benefit
enjoyed by him at the date hereof;

                (iv)      The requirement that the Executive be based anywhere
other than the Corporation's principal executive offices except for required
travel on the Corporation's business to an extent substantially consistent with
the Executive's present employment or travel obligations, or in the event the
Executive consents to any such relocation, the failure by the Corporation to pay
(or reimburse the Executive for) all reasonable moving expenses incurred by the
Executive or to indemnify the Executive against any excess in (A) the cost of a
principal residence in the new location which is comparable to the Executive's
principal residence at the time of the relocation, over (B) the amount realized
by the Executive upon the sale of his principal residence at the time of the
relocation; or

                (v)      Any reason which would be considered to amount to
constructive dismissal by a court of competent jurisdiction;

(f)      "Just Cause" means willful failure of the Executive to properly carry
out his duties after written notice by the Corporation of the failure to do so
and an opportunity for the Executive to correct the same within a reasonable
time from the date of receipt of such written notice from the Corporation, or
theft, fraud or dishonesty or material misconduct by the Executive involving the
property or affairs of the Corporation or the carrying out of the Executive's
duties;

--------------------------------------------------------------------------------

(g)    "Key Executive Incentive Plan" means any program adopted by the
Corporation from time to time with the intention of providing bonus or similar
compensation to the executives of the Corporation;

(h)    "Market Capitalization of the Corporation" at any time means the product
of (i) the number of outstanding common shares of the Corporation at that time,
and (ii) the average of the closing prices for the common shares of the
Corporation on the principal securities exchange (in terms of volume of trading)
on which the common shares of the Corporation are listed at that time for each
of the last 10 days prior to such time on which the common shares of the
Corporation traded on such securities exchange;

(i)      "Person" means includes an individual, partnership, association, body
corporate, trustee, executor, administrator, legal representative and any
national, provincial, state or municipal government;

(j)      "Retirement" means the retirement or early retirement of the Executive
in accordance with the terms of the Retirement Agreement;

(k)    "Retirement Agreement" means any agreement between the Corporation and
the Executive, under which the Corporation agreed to pay the Executive a
retirement allowance following his retirement or early retirement from
employment with the Corporation, in accordance with the terms of that agreement
and including any amendments made from time to time to such agreement;

(l)      "Stock Option Plans" means the Abitibi-Consolidated Inc. Stock Option
Plan and any similar plan of the Corporation under which the Corporation from
time to time grants options to purchase Voting Shares of the Corporation and
loans for the purpose of exercising such options;

(m) "Subsidiary" has the meaning ascribed to it in the Canada Business
Corporations Act, as in force on the date hereof; and

(n)    "Voting Shares" means any securities of the Corporation ordinarily
carrying the right to vote at elections of directors.


ARTICLE II.                 SCOPE OF AGREEMENT

The parties hereto intend that this Agreement set out their respective rights
and obligations in certain circumstances in which the Executive's employment is
terminated. This Agreement does not purport to provide for any other terms of
the Executive's employment with the Corporation.


ARTICLE III.              POSITION, DUTIES AND RESPONSIBILITIES OF EXECUTIVE

The Executive shall continue to have the responsibilities and powers that he
currently has or such other responsibilities and powers as he and the
Corporation may from time to time agree upon. The Executive shall devote the
whole of his working time to the Executive's duties and shall use his best
efforts to promote the interests of the Corporation.

--------------------------------------------------------------------------------


ARTICLE IV.              TERMINATION OF EMPLOYMENT BY THE CORPORATION FOR JUST
CAUSE

The Corporation may terminate the Executive's employment at any time without
notice or further obligations to the Executive under this Agreement for reasons
of Just Cause. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Just Cause unless and until there has been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board of Directors
of the Corporation (excluding the Executive if the Executive is at that time a
director of the Corporation) at a meeting of the Board called and held for the
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with his legal counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive was guilty of
conduct constituting Just Cause and specifying the particulars thereof. The
effective date of any termination pursuant to this section shall be the date on
which such resolution is given to the Executive.


ARTICLE V.                 TERMINATION OF EMPLOYMENT BY THE CORPORATION WITHOUT
JUST CAUSE OR BY THE EXECUTIVE FOR GOOD REASON

If at any time within two years following a Change of Control the Executive's
employment is terminated, (a) by the Corporation other than for Just Cause or
(b) by the Executive in response to a Good Reason, the following provisions
shall apply:

(a)    The Executive shall be entitled to receive, and the Corporation shall pay
to the Executive, immediately following termination, a cash amount equal to
three times the Annual Compensation of the Executive less required statutory
deductions;

(b)    The Executive shall continue to receive until the earlier of (i) three
years after the date of termination or (ii) receipt of equivalent benefits from
a new employer, all group benefits including health, dental, life and car
allowance (excluding all maintenance and operating expenses) other than
disability insurance benefits on the scale provided by the Corporation to the
Executive as at the date of termination or in lieu of such continued coverage,
the Executive shall be entitled to receive a cash amount equal to the value to
the Executive (as determined by a chartered accountant or firm of chartered
accountants acceptable to the Corporation and the Executive) of such coverage
for such period of time;

(c)    The Executive will also be entitled to receive on termination the normal
and any supplementary pension benefits in effect on the date of termination
according to the terms of the Corporation's registered pension plans and the
Retirement Agreement or according to similar provisions of any successor plan,
of which the Executive is a member at the date of termination (the "Retirement
Plans"). The Executive's total pension entitlement and retirement options will
be determined on the basis that the Executive had three years of credited
service and age under the Retirement Plans at his date of termination of
employment (over and above his actual years of credited service as otherwise
determined). In addition, such additional years of service shall be included for
the purpose of determining final or best average earnings assuming that the
Executive's monthly rate of salary at date of termination would have continued
unchanged during the

 

--------------------------------------------------------------------------------

 

period of additional service. For Retirement Plans that include performance
bonuses in the definition of pensionable earnings, the average of the highest
three actual bonuses earned in the five years immediately prior to the date of
termination shall be used for calculating the bonuses for each year during the
severance period used for the purpose of determining final or best average
earnings. Any portion of the total pension entitlement of the Executive not
eligible to be paid under provisions of the registered pension plans of the
Corporation shall be payable as supplementary payments in accordance with the
Retirement Agreement;

(d)    If at the date of termination of the Executive's employment, the
Executive holds options for the purchase of shares under the Stock Option Plans,
all options so held shall, unless the Executive has breached the terms of
section 13 hereof, (i) immediately vest to the extent they have not already
vested at such date and (ii) continue to be held, in both cases, notwithstanding
the terms of the Stock Option Plans, on the same terms and conditions as if the
Executive continued to be employed by the Corporation;

(e)    If at the date of the termination of the Executive's employment, the
Executive owes any money to the Corporation pursuant to loans to the Executive
for the purchase of shares under the Stock Option Plans or for assisting the
Executive to purchase property, such loans shall, notwithstanding the terms of
any other agreement between the Corporation and the Executive respecting these
loans, be repayable by the Executive in the same manner and at the same time as
if the Executive continued to be employed by the Corporation following such
termination, provided that if the Executive has breached the terms of section 13
hereof, the loans shall become immediately due on the date of such breach and
shall be repaid forthwith.

For greater certainty, this section 5 applies with respect to each Change of
Control until this Agreement has been terminated in accordance with section 14
hereof. In addition, with respect to a particular Change of Control, this
section 5 expires two years following such Change of Control unless this
Agreement is otherwise terminated in accordance with section 14 hereof. This
section 5 does not apply in the event of the termination of the employment of
the Executive as a result of death, Disability or Retirement or by the Executive
otherwise than in response to a Good Reason or by the Corporation for Just
Cause. If the Executive or the Corporation intend to terminate the Executive's
employment as contemplated in this section, the party having such intention
shall give the other notice thereof and the effective date of such termination
shall be the date on which such notice is given to the other party.


ARTICLE VI.              DISABILITY

In the event of Disability of the Executive, this Agreement may be terminated by
the Corporation on thirty days' notice. Notwithstanding anything contained in
this Section 6, the Executive shall be entitled to all benefits provided under
the disability and pension plans of the Corporation applicable to the Executive
at the date of this Agreement.


ARTICLE VII.           NO OBLIGATION TO MITIGATE

The Executive shall not be required to mitigate the amount of any payment or
benefit provided for in section 5 of this Agreement by seeking other employment
or otherwise,

--------------------------------------------------------------------------------

nor shall the amount of any payment provided for in section 5(a) be reduced by
any compensation earned by the Executive as a result of employment by another
employer after termination or otherwise.


ARTICLE VIII.        BINDING ON SUCCESSORS

(a)    The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Corporation on the same
terms and conditions as the Executive would be entitled hereunder if the
Executive terminated his employment for Good Reason. As used in this Agreement,
"Corporation" shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this section 8 (a) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

(b)    This Agreement shall ensure to the benefit of and be enforceable by the
Executive's successors or legal representatives but otherwise it is not
assignable. If the Executive should die while any amounts would still be payable
to the Executive hereunder if the Executive had continued to live, all such
amounts unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive's estate.


ARTICLE IX.              EXPENSES

The Corporation agrees to pay all legal fees and expenses incurred by the
Executive as a result of the termination of his employment in circumstances
covered by this Agreement (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement).


ARTICLE X.                 ENTIRE AGREEMENT

Except for the Executive's rights to continued participation in the
Corporation's employee benefit plans, including, without limitation, the
Corporation's Stock Option Plans, this Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof and
superceedes and replaces the terms of the Prior Agreements. Upon execution of
the present Agreement, the Prior Agreements will be of no further force or
effect. No amendment or waiver of this Agreement shall be binding unless
executed in writing by both parties hereto.

--------------------------------------------------------------------------------


ARTICLE XI.              CONFIDENTIAL INFORMATION

In the event of termination of employment of the Executive, the Executive agrees
to keep confidential all information of a confidential or proprietary nature
concerning the Corporation, its subsidiaries and affiliates and their respective
operations, assets, finances, business and affairs and further agrees not to use
such information for personal advantage, provided that nothing herein shall
prevent disclosure of information which is publicly available or which is
required to be disclosed under appropriate statutes, rules or law or legal
process.


ARTICLE XII.           CHOICE OF LAW

This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Québec and the courts of the Province of Québec shall be the
sole and proper forum with respect to any suits brought with respect to this
Agreement. The present agreement has been drafted in English at the request of
the Executive. La présente entente a été rédigée en anglais à la demande de
l'employé.


ARTICLE XIII.        NON-COMPETITION

The Executive agrees that in the event of his termination of service with the
Corporation under Section 5 of this Agreement, the Executive will not for a
period of 2 years beginning on the date of such termination, without written
approval of the Board of Directors, undertake or carry on, either alone or in
partnership, or either on his own account or on behalf of or as agent or
employee or director of any person or persons, firm or corporation (other than
the Corporation), or be employed or interested or engaged (other than as a
holder of securities of not more than five percent (5%) of the stock or equity
of any corporation the capital stock of which is publicly traded) in any
business in competition with that carried on by the Corporation at the date of
termination.


ARTICLE XIV.         NOTICES          

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided. Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, shall be deemed to have been
received on the fourth business day following the sending, or if delivered by
hand shall be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:


(A)    IF TO THE EXECUTIVE:

[*]

--------------------------------------------------------------------------------


(B)    IF TO THE CORPORATION:

Abitibi-Consolidated Inc.
Att. Jacques Vachon
1155, Metcalfe Street, Suite 800
Montréal (Québec) H3B 5H2

Attention:  Chairman of the H.R.C.C.
Telecopier: (416) 367-3549


ARTICLE XV.            TERMINATION

This Agreement shall terminate immediately on the occurrence of any of the
following events: (i) the date of death of the Executive; (ii) voluntary
resignation by the Executive from the Corporation otherwise than in response to
a Good Reason; (iii) the giving of notice by the Corporation in the event of
Disability as contemplated by section 6 hereof; (iv) termination for Just Cause;
(v) termination of employment of the Executive at any time when there has been
no Change of Control or more than two years after the immediately preceding
Change of Control; or (vi) satisfaction by the Corporation of its obligations
under section 5 of this Agreement in the event of termination of the Executive
in the circumstances contemplated by section 5.


ARTICLE XVI.         COPY OF AGREEMENT          

The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Corporation.


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have duly executed and delivered this
Agreement.

 

 

ABITIBI-CONSOLIDATED INC.

 

 

By:  

 

 

 

By:  

 

 

Witness:

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Abitibi Consolidated U.S. Severance Compensation Agreement

[US SCA Memo for U.S. Executives][I, [*], hereby acknowledge that the Severance
Compensation Agreement entered into with Abitibi-Consolidated Inc. (the
Company), has been amended under sections No. 5 and No. 13 in order to ensure
the agreement complies with legislative requirements, notably the American Jobs
Creation Act.

I understand that these amendments will cause a delay in the remittance of
compensation defined in the terms of the Agreement until the seventh (7th) month
anniversary of my termination.

Signed:       __________________________

Dated:        __________________________ ]

                  

 